Citation Nr: 1121428	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-24 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $22,983.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the St. Paul, Minnesota, Regional Office (RO) Committee on Waivers and Compromises, which denied the Veteran's request for waiver of the $22,983.00 overpayment.

In October 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  In a September 2008 rating decision, the Veteran was awarded nonservice-connected pension benefits in the amount of $1,103.00 per month, effective April 1, 2008.  The Veteran began receiving payment for the benefits on May 1, 2008.  

2.  The RO received notification of the Veteran being awarded disability benefits from the Social Security Administration (SSA) since May 1, 2008.  

3.  In a December 2009 letter, the RO informed the Veteran that his nonservice-connected pension benefits were terminated because his receipt of SSA disability benefits caused his income to exceed the maximum VA income for VA purposes, as of May 1, 2008.  This created an overpayment of benefits in the amount of $22,983.00.  

4.  No fault has been demonstrated by VA in the creation of the indebtedness.

5.  The Veteran bears significant fault with respect to creation of the overpayment by virtue of his continued acceptance of nonservice-connected pension benefits and SSA disability benefits, with the knowledge that he was in receipt of both benefits, which are not allowed.
CONCLUSION OF LAW

Recovery of an overpayment of nonservice-connected pension benefits in the amount of $22,983.00 would not be against the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In the present case, the only claim on appeal is that of entitlement to a waiver of overpayment of VA disability compensation benefits.  In this regard, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA). Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter.  

In any event, the Board points out that the RO, in the February 2010 decision on waiver indebtedness, in an accompanying letter and in a subsequent statement of the case issued in May 2010, explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  The Board finds that these actions satisfy any duties to notify and assist owed to the Veteran.  

II.  Decision  

The Veteran seeks a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $22,983.00.  

In a September 2008 rating decision, the RO granted entitlement to nonservice-connected pension benefits, effective April 1, 2008.  In the September 2008 award letter, the RO informed the Veteran that his payment start date for such benefits will begin on May 1, 2008, in the monthly amount of $1,103.00.  The RO reminded the Veteran that should his income change, such as receiving SSA benefits, he should inform the RO immediately.  

In October 2009, the RO notified the Veteran that they received information from a data exchange with the SSA indicating that he was eligible and has been receiving SSA disability benefits since May 1, 2008.  The RO explained that because of the SSA disability benefits coupled with his nonservice-connected pension benefits, his income for VA purposes exceeds the maximum VA income limit.  As such, the RO proposed to stop pension benefits beginning on May 1, 2008.  The RO requested that the Veteran send information either correcting the information that has been received or explaining why such proposed action should not be taken.  The Veteran responded to the October 2009 RO letter by submitting a personal statement agreeing that he was overpaid.  He asked the RO to terminate his nonservice-connected pension benefits.  See the October 2009 statement.  By a December 2009 letter, the RO stopped the Veteran's nonservice-connected pension benefits, effective May 1, 2008, and an overpayment was created.  As previously stated, in February 2010, the RO determined that the Veteran did not qualify for a waiver of the $22,983.00 overpayment.

Nonservice-connected pension is payable to a Veteran of wartime at rates prescribed by law, reduced by the amount of the Veteran's annual income.  38 U.S.C.A. § 1521.  For pension purposes, payments of any kind from any source will be counted as income during the 12-month annualization period in which received, unless specifically excluded under the provisions of 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  Compensation paid by the Social Security Administration for a disability is explicitly included in countable income.  38 C.F.R. § 3.271(g).  Supplemental Security Income paid by the SSA is excluded from countable income.  38 C.F.R. § 3.272(a).  

A person who is receiving pension benefits is required to report to VA in writing any material change or expected change in net worth, in his or her income or that of a spouse or dependent child, or in another circumstance that affects the payment of benefits.  38 U.S.C.A. § 1506(3); 38 C.F.R. §§ 3.277(b), 3.660.  An overpayment is created when a payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  

Overpayments created by the retroactive discontinuance of pension benefits will be subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3).  Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).  

The threshold question that must be addressed in this case is whether the overpayment in question was properly created.  If no, all else is moot.  Based on a review of the claims file and having considered the contentions of the Veteran, it is clear that the Veteran was at fault in the creation of the debt because of his failure to properly notify VA of his receipt of SSA disability benefits.  

The Veteran also contends that his reliance on a former Disabled American Veterans (DAV) employee's advice contributed to the creation of the debt.  In particular, the Veteran testified during the October 2010 hearing, that after receipt of the October 2009 letter, he came to the RO and spoke with a man, who advised him to admit in writing he was overpaid and would not have to repay back the benefits he received for November 2009 and December 2009.  The Veteran has indicated that the man is a former DAV employee.  

Assuming that such events occurred, the Court has nevertheless held that since because government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (rejecting appellant's argument that she was prevented from filing a timely claim because of advice from a local Veterans' service office).  Therefore, no fault can be attributed to the VA with respect to the creation of the debt.  VA took prompt steps to reduce the Veteran's benefits and thus any overpayment, once it became aware of his receipt of training pay.  Had the Veteran provided timely notice to VA of his receipt of SSA disability benefits, his benefits would have been properly adjusted with the result of no overpayment.  38 C.F.R. § 1.965(a)(1),(2).   

The Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  

Another factor to be considered is whether recovery of the overpayment would defeat the purpose for which the benefits are intended.  In this case the Veteran was not entitled to additional disability compensation in excess of that paid as of May 1, 2008, and recovery of the debt would not defeat the intended purpose of the benefits.

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he was not entitled.  The VA made erroneous payments of VA disability benefits based on incorrect information which the Veteran failed to rectify and provide, and he, in turn, benefited.

In addition, the Board must also consider whether recovery of the debt would result in financial hardship to the Veteran.  In February 2010, the Veteran submitted a financial status report indicating that his net monthly income was $2,205.00.  He reported monthly expenses for food, utilities and heat, car insurance, property tax, home insurance, gasoline, cable television, and internet totaling $1,700.00.  The Veteran reported assets totaling approximately $820,450.00, consisting of $1,950.00 in cash in the bank, several automobiles worth $7,500.00, $1,000.00 in stocks and bonds, and real estate valued at $250,000.  Additionally, on his Improved Pension Eligibility Verification Report, the Veteran also reported an additional $10,000.00 in stocks, bonds, and mutual funds, and $550,000.00 in an IRA account.  See the February 2010 Improved Pension Eligibility Verification Report.  

With respect to undue hardship, while the Veteran may not be able to immediately pay the debt, it is not shown that future payment of the debt will deprive him of necessities of life.  Additionally, the Veteran admitted at the October 2010 hearing that he does have a surplus of money left over at the end of each month after paying all his bills.  Additionally, he testified to his willingness to pay back the overpayment amount. The Veteran has failed to show that he is unable to provide for the basic necessities.  It is to be emphasized that this does not mean that some sacrifice on the part of the Veteran would not be required; however, absent a finding that the ability to provide for life's basic necessities would be endangered, it may not be held that financial hardship would result.  Therefore, undue hardship is not shown.

In sum, it is clear that the elements of the equity and good conscience standard clearly favor recovery of the overpayment by VA.  There was fault on the part of the Veteran in the creation of the debt with no fault on the part of the VA with respect to the overpayment.  There is no evidence of undue hardship and no change in position to the Veteran's detriment.  Further, there would be unjust enrichment.  It is recognized that the elements as discussed are not all inclusive; however, the Veteran has not advanced any other facts which would be of any significance in applying the equity and good conscience standard.  Having considered all of the equities in this case, the Board concludes that waiver of recovery of the overpayment of nonservice-connected pension benefits in the amount of $22,983.00 is not warranted.  


ORDER

Waiver of the recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $22,983.00 is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


